 


109 HR 4778 IH: Hawaiian Waters Chemical Munitions Safety Act of 2006
U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4778 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2006 
Mr. Abercrombie introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To require the Secretary of the Army to conduct a survey and monitoring of off-shore sites in the vicinity of the Hawaiian Islands where chemical munitions were disposed of by the Armed Forces, to support research regarding the public and environmental health impacts of chemical munitions disposal in the ocean, and to require the preparation of a report on remediation plans for such disposal sites. 
 
 
1.Short titleThis Act may be cited as the Hawaiian Waters Chemical Munitions Safety Act of 2006. 
2.FindingsCongress finds the following: 
(1)Until 1970 the United States Armed Forces routinely dumped military chemical munitions in ocean waters. 
(2)According to the report entitled Off-Shore Disposal of Chemical Agents and Weapons Conducted by the United States, which was prepared by the Army’s Historical Research and Response Team in 2001, chemical munitions were dumped at a minimum of three locations near the Hawaiian Islands, and the weapons disposed of at these sites included 1,100 one-thousand pound cyanogen chloride bombs, 20 one-thousand pound hydrogen cyanide bombs, 125 five-hundred pound cyanogen chloride bombs, 15,000 one-hundred-and-fifteen pound mustard gas bombs, 31,000 mustard gas-filled mortar shells, 1,000 one-ton containers of mustard gas agent, 190 one-ton containers of lewisite agent, 16,000 one-hundred pound mustard gas bombs, and 4,220 tons of various ordinance filled with hydrogen cyanide. 
(3)The report also specified that chemical munitions were dumped off the coasts of Alabama, Alaska, California, Florida, Louisiana, Mississippi, New Jersey, North Carolina, South Carolina, and Virginia. 
(4)The lack of research into the effect of long-term seawater exposure on chemical munitions and the potential risks to the public and the environment has created significant public concern in Hawaii, especially among communities near coastal military facilities and military munitions disposal areas. 
(5)The dumping of chemical munitions in the ocean is now prohibited by the Marine Protection, Research, and Sanctuaries Act of 1972 (33 U.S.C. 1401 et seq.). 
(6)The United States is a signatory of both the Convention on the Prevention of Marine Pollution by Dumping of Wastes and Other Matter, with annexes, done at Washington, London, Mexico City, and Moscow December 29, 1972, and entered into force August 20, 1975 (26 UST 2403) and the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on Their Destruction, with annexes, done at Paris January 13, 1993, and entered into force April 29, 1997 (commonly known as the Chemical Weapons Convention). 
3.Response to disposal of chemical munitions within Hawaiian waters 
(a)Survey and identification of disposal sites 
(1)Survey requiredThe Secretary of the Army shall conduct a survey of all underwater sites within 12 miles of the Hawaiian Islands where chemical munitions are known or believed to have been disposed of by the Armed Forces between 1941 and 1972. 
(2)Survey purposeThe purpose of the survey is to characterize the location and size of the disposal sites, the types and numbers of chemical munitions at the sites, and the condition of chemical munitions at the sites. 
(3)Report requiredNot later than September 30, 2009, the Secretary of the Army shall submit to Congress a report containing the results of the survey.  
(b)Identification of navigational hazardsThe Secretary of the Army shall cooperate with the Secretary of Commerce to ensure that nautical charts and other navigation materials for Hawaiian coastal waters include hazards to private activities and commercial shipping or fishing operations identified as a result of the survey conducted under subsection (a). 
(c)Monitoring 
(1)Monitoring requiredWithin one year after the completion of the survey required by subsection (a), the Secretary of the Army shall implement the appropriate monitoring mechanisms to recognize and track the potential release of hazardous chemical agents into the marine environment from the disposal sites covered by the survey. 
(2)ElementsThe monitoring regime shall include appropriate sampling, testing, and evaluation of Hawaiian coastal waters for signs of contamination from chemical munitions that may pose a risk to public health and the marine environment. 
(d)ResearchThe Secretary of the Army, acting through the Office of the Assistant Secretary of the Army for Installations and Environment, shall establish a program to conduct research and provide research grants for the purpose of studying the long-term effects of seawater exposure on chemical munitions, potential public health risks associated with ocean disposal of chemical munitions, and the environmental impact of the ocean disposal of chemical munitions. 
(e)Remediation 
(1)Report requiredWithin one year after the completion of the survey required by subsection (a), the Secretary of the Army shall submit to Congress a report containing the following: 
(A)An analysis of the feasibility of implementing multiple remediation measures at the disposal sites covered by the survey. 
(B)Cost estimates for such remediation measures. 
(C)An analysis of the public health and environmental safety risks of the disposal sites. 
(2)Special considerationsThe feasibility analysis required by paragraph (1)(A) shall take into account the cost of remediation measures, the public health and environmental damage risk of remediation measures, and the risk to personnel engaged in remediation measures. 
4.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act.  
 
